  Case 3:18-cv-12351-BRM-TJB Document 15 Filed 04/04/19 Page 1 of 1 PageID: 69




                             UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
                                             (609) 989-2040
          CHAMBERS OF                                                          U.S. COURTHOUSE
                                                                               402 E. STATE STREET, RM 6052
TONIANNE J. BONGIOVANNI                                                        TRENTON, NJ 08608
UNITED STATES MAGISTRATE JUDGE




                                             April 4, 2019

                                         LETTER ORDER

         Re:     Walker, et al. v. Sam’s West, Inc., et al.
                 Civil Action No. 18-12351 (BRM)

         Dear Counsel:

         In light of the continuation of Plaintiff’s medical treatment, this matter is administratively

  terminated and shall be reopened upon sufficient completion of treatment. The parties are to

  submit a status update to the Court by August 15, 2019.

                 IT IS SO ORDERED.

                                                          s/ Tonianne J. Bongiovanni
                                                       TONIANNE J. BONGIOVANNI
                                                       United States Magistrate Judge
